Title: Marginalia in [Matthew Wheelock], Reflections Moral and Political, [1770?]
From: Franklin, Benjamin
To: 




This is the true political Idea, that every Writer on these Subjects should have in View. Most of them think only of the good of a Part, Britain.
The writer lives in the country, and has not kept up with the pamphlet controversy on the American question; he may therefore be repeating inadvertently some ideas of others. “The good of the whole British empire is what he aims at: the colonies of course must come into consideration; which has obliged him to hasten his work, that it may be printed before the parliament decides what shall be done in regard to them.”


  In what Degree?
  Members of the House of Commons represent the public at large, not their particular constituencies. “We may conceive them to be (in a certain degree) the representatives and guardians


Who are British Commoners? Are the American Colonists such?
of all British commoners, wheresoever dispersed. It is indeed to be hoped that …


Why don’t you set about it?
a better mode of election may be established to make the representation more equal,” but until then the authority of the Commons must be upheld.


The Difference is not so great as may be imagined. Happiness is more generally and equally diffus’d among Savages than in our civiliz’d Societies. No European who has once tasted Savage Life, can afterwards bear to live in our Societies. The Care and Labour of providing for artificial and fashionable Wants, the Sight of so many Rich wallowing in superfluous Plenty, whereby so many are kept poor distress’d by Want: The Insolence of Office, the Snares and Plagues of Law, the Restraints of Custom, all contribute to disgust them with what we call civil Society.
  In the present disputes about liberty, it is important to understand the meaning of the word. The benefits we derive from society are apparent only when we lose them, but reflection will show us “the happiness we enjoy beyond what is attainable by solitary savages.” The savage is exposed to continual physical dangers to himself and his family. Society protects a man from these, and he in return owes it obedience. He is not free to pursue his own quarrels, but must submit them to the power that society has appointed for arbitrating differences. That power is in part legal but in greater part moral, for the citizens’ sense of morality is what makes the legal system operate. Liberty itself can operate only within the limits that morality prescribes.


  A vague Word.
  “This parliament and ministry have been vilified by all means possible, because they have supported the pre-eminency of Great Britain over


Why should you oblige those that never were unwilling? Only return to the ancient Method of Requisition, and you would have their Contributions as usual.
her colonies, and would oblige them to contribute to the public expence, which lies at present on Great Britain. The colonists do not approve of this, and threaten us with the loss of trade, if


This Author decides before he examines.
  What ancient Laws? Probably Magna Charta, the Bill of Rights, Petition of Right, &c. This Author supposes the Colonists want a new Parliament in order to have the Duties taken off. He is mistaken. They did petition; they were not heard, and they will petition no more. They have taken their Measures. Keep up your Duties, if you please; they will not pay them, because they will not use the Commodities. And because they think you use them ill in laying such Duties, they will manufacture for themselves. They now find they gain and save infinitely more by your Continuing the Duties, than they should by your repealing them.
their extravagant and unjust demands of exemption from parliamentary taxations, are not complied with.” British traders are alarmed, and the colonists fan their fears “by applying the words of ancient laws to their own case,” to which those laws are irrelevant.


  Because the present Parliament has resolved to assert its authority over all British subjects, “they (the colonists and traders) cannot expect to carry their point whilst this parliament subsists; they, therefore, desire a new one; in which they hope to get several of their friends elected, in order to allow the colonists to do as they please. …”


  Merchants and manufacturers have petitioned for the dissolution of Parliament, and to obtain the support of the landed interest have pretended that the ground of their petitions was the expulsion of Wilkes. In fact they are trying to secure the election of a new Parliament that will repeal the duties so obnoxious to the Americans. The latter rest their case on what they call the spirit of the constitution. They acknowledge the King personally, but not “as


He is the executive Power of Great Britain in Great Britain. In the Colonies he is the Executive Power of the Colonies; i.e. in each respectively.
the executive power of Great Britain. They allow, that Great Britain has been so generous as to spend an infinite quantity


This is a most iniquitous Account trump’d up against the Colonies. It might with more Propriety be brought against the Clothiers of Yorkshire and the West, or the Smiths and Cutlers of Sheffield, or the Buttonmakers of Birmingham. Was it not to secure and extend their Trade and the Vent for their Manufactures, that you fought in America; and did not the Colonies raise and maintain Man for Man with you to fight these Battles? They bring no Account against you for the Blood and Treasure they have spent in your Wars: Then be silent on this Head if you are wise; for whenever the Account comes to be settled you will be found in Debt, the Ballance will be against you.
of blood and treasure, to procure them secure settlements in America, and to supply them with great numbers of its useful and industrious families [interlined by Franklin: and all your Rogues]; in return for which, the colonists have taken such manufactures from Great Britain, as they wanted. …” Now they will take no more unless Britain allows them independence of Parliament in one essential point, taxation.


  But the colonists, like the King’s subjects in Great Britain, hold their lands from the crown.


Who is a British Subject? Is every Subject of the King such? Then Hanoverians are British Subjects.
“Whatever British subject holds lands of the King, then holds them for the benefit of the


This may be the Case in Britain. It is not in Ireland. The Irish are Irish Subjects.
British public in the first place; in the second place, he holds them according to the political situation of the country in which the said lands lie. The Irish are British subjects;” they have settled revenues on the crown, and no more is


That is, it usurps wherever it can.
required except in emergencies. “But the British legislature extends itself to Ireland, when it sees cause.” The Irish have the same liberties as the British, but their land and trade depend “on the


The Superior Power in Ireland is the King and their Parliament.
superior power.


Great Britain as a Nation had no such Views. The Parliament was not at any Expence gave no Directions were not so much as consulted about the Settlement of Colonies before Geo. II’s time.
  “The chief view of Great Britain in establishing colonies in North America was, to promote trade with the Indians; and to furnish us with several articles of commerce which America produces. The extension of dominion … was not the national scheme. …”


  The colonists claim that dependence is slavery, but if that is true there can scarcely be any liberty; for all are dependent on authority.


British Empire, a vague Expression. All these Writers (almost all) confound themselves and Readers with the Idea that the British Empire is but ONE State; not considering or knowing that it consists of many States under one Sovereign. As of Great Britain (formerly two, E[nglan]d and Scotland, Ireland, Guernsey and Jersey) every Colony, Hanover, Zell, &c.
“In the British empire some power must lead, and the rest of the nation


This is the case in every single State.
follow. If the law of nations allows men to treat


  The British Nation had no original Property in the Country of America. It was purchas’d by the first Colonists of the Natives, the only Owners.
       The Colonies not created by Britain, but by the Colonists themselves.
       The People that went cost the Nation nothing to send them there; they went at their own Expence Nova S[cotia] and Georgia excepted and to these were sent wrong People who dy’d or went away. Why then have you accepted their General Grants heretofore?
  a conquered country as they please, … the right of original property, the creation of a colony, and the supplying it with people, must give a much better title to jurisdiction and superiority. The independency affected by the Americans, is what our old laws would give a very bad name to; the parliament will tell us what to call it now.”


  American arguments rest on the false premise that their assemblies alone have the right to grant or refuse supplies for the service of the state. To grant money for the public service of the colony, “seems the extent of the assemblies authority.” Parliament has the right to grant money for the empire at large. It is implausible



They have agreed heretofore, why not again? How many Wars have they join’d in with Britain? Did ever any of them refuse?
that widely separated assemblies “should ever agree in one measure of government, and if they were not unanimous, what must be done with those who dissented?—such a society could


Suppose there were Truth in this, which there is not, Would you argue a Right to enslave us, from an Inconvenience to yourselves if you had not such Right? The same Argument was just as good for the Parliament of England taxing and making Laws for Scotland before the Union.
hardly subsist a twelve-month.”


  Dependencies. By this Word you assume what is not granted; and all that follows is therefore unfounded.
  If reason then requires that one power should preside and the rest obey, it follows that the Americans, like the Irish, should not be represented in Parliament. “All dependencies have some peculiar interests of their own,” which Parliament should reconcile for the good of the whole. The interest of one dependency often


How came you then to admit Wales, the Principality of Chester, Bishoprick of Durham, Scotland, &c.?
conflicts with that of another; “if they had each votes in Parliament, they would be both parties and judges; which is against reason and order.”


  The colonists fear oppression by Parliament.


A very poor Security indeed. What would these Apprehensions signify? Many here have long had them already: but is our Case thereby mended? If we should complain of unequal Taxation, we should be told that People in England are unequally taxed, Scotland does not pay its Share, &c., just as when we complain of not being represented we are told that many People in England are not represented. Thus you argue from a Wrong to an Injury. But how can we trust you, we who live at such a Distance from you; when you are not just to one another?
But they cannot have “better security in the nature of things, than that a parliament, which should unjustly attack your liberty, would give immediate apprehensions to your fellow subjects at home. Besides, the amount of the taxes may be fixed in proportion to what is paid at home, and the manner of raising it be left to the colonists under certain restrictions; but it is not the mode of taxation that the colonists complain of, it is the right itself they contest.


  “According to their notions, Great Britain may provide and protect establishments of her subjects in foreign parts, for the advantage of the said subjects personally, but cannot make



She may if she thinks fit. But she is not to apply to her own Advantage unjustly foreign Settlements made by others.
any foreign settlement for her own advantage, nor extend her jurisdiction beyond the island of Great Britain.

  “Our old original laws, indeed, were calculated 

Adopted by them. No Power to make Laws for Wales till it was represented.
for England …; as our dominions encreased, our law was extended in like manner into Ireland and Wales. When we had establishments in more southern latitudes, the same

  
    A great Mistake; no British Law in force in the Colonies but what they voluntarily adopt. Witness the Law of Tythes, Game Laws, Marriage Acts, &c.
    law continued, and still continues in force, with such additions and variations, as … required, for the publick good. These alterations … were intended for the benefit of the colonists, on the supposition, that they were true and loyal subjects of Great Britain. “They are now on as secure a footing, as the subjects who dwell in England: what injustice is there then in subjecting them now to
  
  
    The People of Great Britain are themselves Subjects to the King. The Subjects of one Part of the King’s Dominions are not Sovereigns over the King’s Subjects in another Part of his Dominions. G. B[ritai]n has no Subjects.
    
  
  

You forget the Separate Taxes they pay at home.
  proportionate taxes, with the rest of their fellow subjects? The injustice, indeed, would be to all the British subjects at home, if the Americans were


This was never the Case.
suffered to remain untaxed,” because those at home would have to make up the difference.



The Ignorance of the Parliament in these and many other Points shows how improperly they would undertake to tax us.
  Proportionate taxes would take into account the differences in the produce of the various colonies, the expense of production, and the price of the necessities of life. In general the products of the northern colonies are less precarious and costly than those of the southern. The way of life also varies. In the north, where large families are common, “few can afford to give their children a liberal education; after a short schooling, they put them either into a mercantile way, or upon a piece of land (mostly uncultivated). As they have little distinction among


How ignorant this Writer is! There are no less than eight Universities in the Northern Colonies viz. Cambridge in New England, Rhodeisland Do. Newhaven Do. New York, New Jersey, Philadelphia, Williamsburg in Virginia, and Georgia.


As learned and polite, and more so, than any part of Britain, for their Numbers.
them, except what arises from wealth, learning and politeness of manners must not be expected: they are very quick in discerning what regards their own particular interest, … and generally


Never without Cause.
suspect that their governors, and people in power,


Another Instance of his Ignorance. To stand Candidate for being an Assemblyman is not the Practice in New-England.
enrich themselves clandestinely out of the publick money: in their elections of assembly-men, it is not the sensible and honest man, who succeeds by telling them candidly the truth, … it is the violent, noisy candidate, who flatters their prejudices, and abuses the governor, that carries



No Gentleman that knew the Country would say this.
the day. … The character of a gentleman is rare to be met with in these provinces. … A real gentleman


A British Citizen in his Idea is a Colonist that thinks the Parliament has a Right to tax him. There is no such Man.
(in which title that of a good British citizen is included) must either hold his tongue, or speak his sentiments at the risk of being insulted.”


No Meaning. Or none to his Purpose.
  Query. When and where? The Common Expression is the Mother Country.

  In Maryland and Virginia the planters give their children a better education, and the gentry have more influence. But their power over slaves makes them haughty, and they sometimes forget that they are British subjects. Their sense of security, no doubt, makes the Virginians talk of Britain as a sister state.



  When did Gr. Britain ever afford any Assistance to Carolina? Never were any English Troops there before the last War.
  The Carolinas and Georgia, threatened by their slaves, the Indians, and the Spanish, are less secure and depend more on “the assistance of Great Britain and the neighbouring colonies.”


  Would you tax these People beyond those Duties?
  The colonists in the Sugar Islands are wealthier and better-mannered. Their control of their slaves, and of “the revenues arising from the duty on sugar,” make them self-important. Yet they realize their dependence on Great Britain for protection against their own slaves, who


The poor Creatures know no more of the Existence of such Strength than of a Strength in the Moon.
are kept in subservience only by “the terror of the European strength, which keeps the slaves from rising; we see them now and then attempt it, even though they know there is such assistance in reserve; what would they not do, if the colonists …had no other defense than their own persons?”


Quite ignorant of these Countries.
  Never were apprehensive of the Indians, nor much of the French. Are as much expos’d to Danger from the Indians now as ever.
  Neither the Common People nor any others can have much conception that those Limitations are for the good of the whole, which they see evidently calculated for the Benefit of Great Britain only, and to the Damage of the Colonies.
  The colonists are divided in their attitudes toward Britain. Some live only to make their fortunes and retire to the British Isles, which they regard as home; this is true in general in the West Indies, Georgia, and the Carolinas. The colonists from Virginia northward, on the other hand, live more affluently than they could in Britain, do not now fear the French or the Indians, “and consider their plantations as their home, and the people of Great Britain as a check upon them, who limit their trade in favour of the good of the whole, of which the common people have little conception.”

  

  Take care then how you use us; if your Strength depends on your Union with us.
  All the colonists, because they depend on their exports, are associated with merchants in Britain, who fear to be put out of business if the tumults in America ruin trade. “But should the parliament give way to the pretensions of the Americans, … the strength and dignity of Great Britain, her trade and colonies, would all go to ruin; for, First, the national credit would be immediately affected, as then Great Britain alone



Is it not already so? Would it be responsible for more? Does it desire to be responsible for the Irish and Colony
would become responsible for the national debt. Our estimation among all the European powers would sink of course; the colonists (who have all the necessaries for shipping) would presently


Debts also? They are dependent only on the King.
interfere with our trade; for if they are independant in one point, why not in another? The revenue


They will lessen if you use the Colonies unjustly.
of the customs at home would lessen, which deficiency must be made up by taxes; this would


Ignorant of the Effect of Taxes. They will not make Manufactures too high for foreign Markets.
raise the price of our manufactures too high for the markets; the manufacturers being unemployed would run to America, and the revenue of excise diminish of course. …


You need not be concern’d for them. You are too good.
  “The colonists themselves would not long enjoy their independence.” They could not form a single


Very easily. Tis but a Weeks Voyage from the Extremities to the central Colonies.
state on the British model, because representatives from such a large territory could scarcely attend a central legislature. Could they have a federal union like the Dutch or Swiss? Scarcely, because the constituent parts differ so much in their “productions and interests.” Those parts would soon be at loggerheads, and the weaker ones, lacking the effrontery to apply for help to Great Britain, “would naturally call in the


Strange, that differing in Productions, should be a Reason of their not being capable of Agreeing in Government.


Silly enough!
French or Spaniards to their assistance.”


What has his Consent to do with their Resolutions? They know he dare not assent to them whatever his Judgment may be.
  Most Americans are doubtless not thinking of independence, but events are moving in that direction. A colonial assembly, without the consent of the governor, communicates its resolutions to other assemblies, which looks like confederacy. If Parliament passes legislation that the Americans disapprove of, “the importation of British manufactures is prohibited: I will not suppose by connivance of the assembly, but have the assemblies


This which he calls a Prohibition, is no more than a Resolution of any Colonist to buy no more British Superfluities till his Grievances are redress’d, and he is allow’d the Enjoyment of his Liberties. He then persuades others to take the same Resolution. That’s all.


No!
discountenanced these proceedings?


  Why should they? Do not British Subjects in Britain contribute what they please? If the Americans have, as they ought to have, all Advantages of British Subjects, why not this among the rest?
Have they done any thing to suppress them? What do the Americans contend for? Only the enjoyment of all advantages of British subjects, for which they will contribute to the public treasury what they please, and Great Britain to pay the rest. Suppose this is not granted, what will the assemblies do next?


  There is no such Dependance. There is only a Connection, of which the King is the common Link.
  “The only reasonable hope the North Americans can have of preserving the British constitution with peace and safety, is their dependance on Great Britain, which is the natural umpire when any differences arise between the colonies: take away that resort, and every colony must decide its



Why not by Mediation, by Arbitration, or by considerate and prudent Agreement? Suppose England and Scotland differ, are they in a better Case?
disputes by the sword. Their division into provinces at present makes


There you hit it.
every colony a little state of itself,” which the governor and assembly can care for better than any central executive and legislature could.


And they will always (probably) continue so.


While connected with Britain they are sure of being engag’d in all her Quarrels and Wars.
  The only danger that threatens the colonies is from Europe, and “whilst they depend on Great Britain” they are sure to be alerted to such danger and protected against it by men-of-war. “A time in all likelihood will come, when the


Then don’t make Enemies of them if you are wise.
colonies in North America shall exceed Great Britain in strength, and consequently have the


You are hastning that time by your Folly.
less occasion for her: it is also likely that in time America will make her own manufactures, and consequently our intercourse will lessen, and perhaps a separation take place by consent,


This Writer seems to imagine the Colonies concern’d in the National Debt. A Notion quite new!
when the national debt is discharged, and when the European and American Britons can be no longer of service to each other, but as friends and allies.”


The farther they extend themselves the less likely to be too populous so as to engage in Manufactures. But no Distance they can go from the Sea will add much by Carriage to the Price of British Goods. The Country is full of Rivers and Lakes: which this Writer seems not to know.
  Agriculture is at present more advantageous for the Americans than manufactures. “But when America is fully peopled, the price of land will encrease: the farther the colonists extend themselves from the sea and great rivers, the dearer our manufactures must come to them, on account of land-carriage: they will then run into manufactures.” There is indeed some manufacturing in Philadelphia, but as soon as the


And then may not other poor People do as they have done?
poor workers accumulate enough money to buy land “they will probably do as others have done before them.”


The Meaning of all this is, The Americans are unable to resist, therefore you may treat them as you please.
  The Americans’ boasts of unanimity and strength to resist are mere bugbears to frighten us. In slave-holding colonies the whites dare not leave their localities, in the others the mob would be no match for British troops, and everywhere the seacoast is open to attack. The colonists’ only hope is to foment discord here, by specious constitutional arguments.


  How does this appear?
    Britain is not his Sovereign, but the King, who remains the same in America.
  A British subject going to America has all the rights that he had at home, and the mother country renders his possessions in America “doubly valuable in point of security.” This increased security does not free him “from the obedience which he owed to Britain originally, and



No such Cause and Condition.
which was the cause and condition of his possessing any lands at all in America. To bring the spirit of the constitution against the general established law, is oversetting all order and government.” That spirit prescribes that all subjects shall be free, whereas the law deprives specific people of their freedom at specific times for the sake of the public good. “To expect perfection in human institutions is absurd: the highest point


  Does this justify any and every Imperfection that can be invented and added to our Constitution? Why did you yourselves not leave our Constitutions as you found them? Why did you aim at making them according to your Ideas, more perfect, by taking away our Rights in order to subject us to Parliamentary Taxation?


The Salus Populi of America as important to the People there as that of Britain here.
that we know in legislation is salus populi supprema lex esto.” The colonial charters were acts of the crown, fixing its claims to the soil, “but


The Inhabitants of that Soil owed no Obedience to the British Legislature. Its Jurisdiction did not extend out of the Realm.
could not exempt the colonists from the obedience they owed to the British legislature: if they have retained and claimed the right of British subjects from their first settlement to this time, it is plain they did not look upon themselves as


The Crown stipulated that they should not be Aliens.
aliens.


False in Fact.
In all distresses they have applied to Great Britain as citizens, and have been protected as such. …”


They would never have gone if it had been understood that they were still to remain under the power of the oppressive Laws from which they fled.
Would they have settled in America if their citizenship had not been their protection? Would a



Very easily. They were too poor to make it worth any Nations Trouble to invade them.
settlement, once made, have endured for any length of time on any basis except that it belonged to England? The colonists’ purpose


  This very few was the whole Colony.
in emigrating was to mend their fortunes, “except perhaps a very few Enthusiasts about Boston.” England’s purpose was to encourage the colonies for the good of the whole; no one at that time doubted their allegiance. They were empowered to provide for their own judiciary, defense, and legislation, “subject


  Their Allegiance is still untainted. They owe it to the King, not to the Parliament.


Of the King in England if you please.
however to the controul of England.” They were exposed to the French and Indians, and


All this time, when England being out of Debt could so well have afforded it, Did She ever send any Troops to defend them, or give a Shilling for that Purpose? NOT ONE.
their economy was precarious; it would have been unfair for England, with little or no public debt, to have taxed them at that time. But the last war freed the northern colonies from the danger of the French.


They are diminished ONE HALF, by the increas’d Plenty of Land at Market, thro’ the Conquests.
“Their estates are doubled and tripled in value and security:


Did not America pay half of this, and more? They kept up an equal Number of Troops. They suffer’d immensely by the Embargoes.
the reasons of exempting them from taxes, no longer exist: the expence of the wars which produced these happy events to the Americans, is charged to the publick. There can be no doubt then in equity, that they should now bear a proportionate part in the payment of the debt, since they have more than a proportionate part of the benefit.”



A false Charge.
  Some colonists carry their case further, not only claiming independence of Parliament, but “paying little regard to the crown” when its orders are not to their liking. “If this behaviour arises


Meddle with them at your Peril. No Alteration can be made in them but by Consent of both Parties, the King and the Colonists. By violating them you break the Link that holds those two parts together.
in consequence of their charters, it seems high time to annul or amend them.”


But there may be in different States.
  “There cannot be two equal legislatures in any state.” One must be supreme, the others subordinate. The charters of British cities give the corporations autonomy within their areas, but no right to contest the authority of Parliament.


The Corporations of Britain are within the Realm, therefore within the Jurisdiction of Parliament. The Colonies are without the Realm. Therefore not.


  The British State had no Share in forming and supporting the Colonies, except Georgia and Nova Scotia. And New England had a great share in the latter.
  “It is the essential quality of a province to depend on THAT STATE which formed and supported it.” The colonists like to fancy that they have the same relationship to the mother country that the Flemish provinces had to


The Colonies depend no more on Britain than Hanover does.
Spain, whereas in fact those provinces “depended no more on Spain, than Hanover does on Britain”; the inhabitants were not Spanish subjects. For a province composed of subjects of the state to pretend to equality is “a sort of civil mutiny,” and suggests that the colonists may intend “to withdraw their allegiance.”

  
    It is great Impudence or Folly in a Man to suppose, that because he is an Englishman every American Owes him Allegiance. If every Englishman is not a Sovereign over every American, neither can he communicate such Sovereignty to another, by chusing him Parliament Man.
  
  
  Never.
  “It seems in the present situation of affairs, that either the rights and dignity of Great Britain … must be submitted to the apparent (but not real) interest of the colonies; or the colonies must acknowledge the legislative supremacy of


Their Proportion they always have contributed and more—In the Price of Goods. In the Restraints. In making War for Britain.
Great Britain, and contribute their proportion to the good of the whole; or a rupture must ensue.”


This Wiseacre seems not to know that there are any other Taxes in the World than those impos’d by the King Lords and Commons of G.B.
  Exempting Americans from taxation would create an inextricable dilemma. The prospect of “an exemption from parliamentary taxes” would lead the young to emigrate from Britain, and what would Parliament do then?

  
    It is very true. To keep People in England by Compulsion, is to make England a Prison, and every Englishman. The Right of Migration is common to all Men, a natural Right. The Colonists us’d that Right, and seated themselves out of the Jurisdiction of Parliament, to avoid being subject to Bishops Courts, Tythes, Church Laws, and other Parts and Statutes of British Law that oppress’d them. Would you now, contrary to the Faith of Charters, bring all those Laws over them again?
    “To let our people go, depopulates the country; to keep them here by compulsion, would diminish the liberty of the subject.
  
  
  No.
  “Supposing the Americans acknowledge their dependance,


They never refus’d to contribute their Proportion voluntarily.
and pay their proportion, yet … they encrease fast, and we have certainly no subjects to spare.” England has fewer inhabitants than it had thirty-five years ago; it is of first


Make your own People as easy as you please, but don’t make ours uneasy.
importance to make the populace contented enough to stay in this country.



  [The remainder of the pamphlet, which deals with ways and means of improving the lot of the British at home, has no marginal comments.]


